Order entered August 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00969-CR

                          PAUL HARVEY ANDREWS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-11-49282-T

                                          ORDER
       We GRANT the State’s August 7, 2014 motion to extend time to file brief and present

oral argument. The brief tendered on August 7, 2014 is ORDERED filed as of that date. The

State shall be permitted to present oral argument on September 24, 2014.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE